DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/28/2021 amended claim 1 and added claims 9-14.  Claims 1-14 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Objection/s to the Application, Drawings and Claims
The filing on 12/28/2021 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Yui (US 20200355992 A1).
Regarding claim 1, Yui teaches a light source device (200; Fig. 10) comprising: a light source (210/100) configured to emit light; a lens (Fig. 10) configured to affect the light emitted from the light source (210/100); a first case (240) configured to house the light source (210/100) and the lens (Fig. 10) inside, the light source (210/100) and the lens are in a same chamber of the first case (240); a blower (290) configured to deliver air to inside of the first case (240); and a second case (260) configured to house the blower (290) inside and coupled to the first case (240), wherein the first case (240) includes a blast port (250) through which the air delivered from the blower (290) passes into the first case (240), and a circulation port (the other 250) through which the air inside the first case (240) passes into the second case (260).
Regarding claim 2, Yui further teaches a first air amount (higher density due to lower temperature) per unit time of the air flowing into the first case (240) via the blast port (250) is higher than a second air amount (lower density due to higher temperature) per unit time of the air flowing into the second case (260) from the first case (240) via the circulation port (the other 250).
Regarding claim 8, Yui further teaches a projector (Fig. 12) comprising: the light source device (200) according to claim 1; a light modulator (320) configured to modulate the light emitted from the light source device (200); and a projection optical device (330) configured to project the light modulated by the light modulator (320).
Regarding claim 10, Yui further teaches the first case includes a light exit part disposed on a first side of the first case (240; Fig. 10).

Regarding claim 12, Yui further teaches a fluorescence emitting element (100) and a pickup lens (Fig. 10) disposed in sequence on a second light axis that is perpendicular to the first light axis (Fig. 10).
Regarding claim 13, Yui further teaches the first case configured to house the fluorescence emitting element and the pickup lens (Fig. 10).
Regarding claim 14, Yui further teaches a phosphor (100) configured to emit fluorescence, wherein the light source (210), the lens, and the phosphor are arranged in the same chamber of the first case (Fig. 10).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Tsuchiya (US 20110037954 A1).

Tsuchiya teaches the second case (30B) includes an intake port (32) through which air outside the light source device (Fig. 1, 4 and 5) passes into the second case (30B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Tsuchiya; because it allows cooling in different modes to improve cooling efficiency.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Tsuchiya (US 20110037954 A1) and in further view of Hu (US 20160069558 A1).
Regarding claims 4 and 6, the combination of Yui and Tsuchiya consequently results in a second filter (60 of Tsuchiya) disposed at the intake port (32; [0191] of Tsuchiya); but neither Yui nor Tsuchiya teaches a first filter disposed at the blast port (250).
Hu teaches having a first filter disposed at the blast port (124/123; [0054]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui with Hu; because it prevents dust entering the illumination engine degrading optical performance.
Even though neither Yui, Tsuchiya nor Hu teaches a capturing efficiency of the first filter is higher or lower than a capturing efficiency of the second filter.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the combination of Yui, Tsuchiya and Hu such that the capturing efficiency of the first filter is higher/lower than or equal to the capturing efficiency of the second filter; because it would have been obvious to try.

Neither Yui nor Hu teaches a capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter.
Having capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter requires only routine skills in the art.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yui, Tsuchiya and Hu such that the capturing efficiency of the third filter is lower than the capturing efficiency of the first filter and is higher than the capturing efficiency of the second filter; because it allows capturing more of dust particles of different sizes without creating unbalance buildup.  Furthermore, it would have been obvious to try.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yui in view of Matsubara (US 20130194552 A1).
Regarding claim 9, Yui does not explicitly teach a second lens on which light emitted from the lens is incident, wherein the lens is a convex lens, the blast port is disposed in a vicinity of the concave lens, and the circulation port is disposed in a vicinity of the convex lens (Fig. 10).
Yui does not teach the second lens  being concave.
Matsubara teaches the first lens (15b) being a convex lens and the second lens (15c) being concave (Fig. 1).
.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882